DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    72
    310
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 07/14/2020 and 07/31/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1, 5-10, 12-16, 18-20, 22-23, 25 and 49, in the reply filed on 10/28/2021 is acknowledged.    
The examiner also acknowledges applicants election of SEQ ID NO:2 as the polypeptide, AMD as the disease, SEQ ID NO:7 as the secretory signal sequence. The examiner also considers SEQ ID NO: 47 for the examination, since it is nothing but the combination of SEQ ID NO: 2 and SEQ ID NO: 7. 
Claims 26-30, 32-34, 36-37, 39 and 50 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 6-8 recite “prevention” in the claim language, however, the independent claim does not have this limitation. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 defines X1, X2 and X3 in the claim language, whereas its independent claim does not have these variables. If applicants think these variables are associated with SEQ ID NO:4, then these should be defined as “Xaa” and point them to their corresponding positions in the sequence.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 5-10, 12-16, 18-20, 22-23, 25 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Her et al (US 2015/0079084 A1) in view of Marsh et al (US 8,664,176 B2), Akkerman et al (Blood, 12 Nov 2009, Vol.114, No.20, 4323-4324) and Abache (US 2017/0190753 A1, effective filing date 12/20/2014).  
For claim 1:   
Her et al teach a method of treating a subject with an ocular disease [0018, 0153] and useful to treat AMD [0155], by administering the polypeptide comprising the SEQ ID NO:5 (192 amino acids), which has at least 85% identity to applicants SEQ ID NO:4 (194 amino acids) and also applicants elected SEQ ID NO:2 (194 amino acids).  
The differences between instant claim and Her et al are as follows:
(i) Her et al silent on disclosing identical sequence to applicants elected SEQ ID NO:2, differed by terminal two amino acids;
	(ii) Her et al silent on exemplify their method of treating applicants elected AMD with applicants elected SEQ ID NO: 2;
(iii) Her et al is also silent on the fact that their polypeptide capable of binding C3b.
	With regard to (i) of above, the SEQ ID NO:5 of Her et al does not have Gly at N-terminus and Ile at C-terminus. Other than these two amino acids, both the sequence is identical. So, these amino acids are required for applicants elected species. 
	Applicants sequence is part of the CR1 polypeptide. For example, Marsh et al teach complete sequence of CR1 which is 1931 amino acids and applicants SEQ ID NO:2 is present in Marsh et al also teach treating AMD by administering the CR1 peptide. So, in absence of any criticality, the absence or presence of addition amino acid at each terminus of polypeptide, applicants SEQ ID NO:2 is obvious over the prior art. If applicants think these terminal amino acids are critical, then applicants need to show comparative data for both sequences and explain the advantages of additional amino acids at terminal positions. 
	With regard to (ii) of above, Her et al exemplified symptom of AMD by ACVPs [see examples 12 and 13], but not applicants elected species. So, Her et al provided enough guidance for their polypeptides and therefore, a skilled person in the art would easily understand and can extrapolate the teachings of Her et al for the treating AMD or complement-related diseases or conditions by administering applicants’ sequences with a reasonable expectation of success. 
With regard to (iii) of above, in applicants already acknowledged that AMD is associated with over activation of complement, such as C3b and pointed out to Zipfel et al, Chapter 2 [see Background of the Invention in the specification]. Her et al teach treating complement-related diseases by administering a polypeptide, and therefore, the sequence of Her et al expected to bind C3b. 
For claims 5-9 and 49:
Her et al teach a method of treating a subject with an ocular disease [0018, 0153] and Her et al further teach nucleic acid sequence or vector for expression the polypeptide [see section IV. Nucleic acids, Vectors, and Host cells].
For claims 10 and 12:
Applicants already acknowledged that complement-associated disease or condition, such as AMD is associated with over activation of complement, such as C3b and pointed out to Zipfel Her et al teach treating complement-related diseases by administering a polypeptide, and therefore, the sequence of Her et al expected to bind C3b. 
For claim 13:
The SEQ ID NO: 4 of Her et al is 98.5% identical to applicants SEQ ID NO:4, i.e, 192 amino acids vs 194 amino acids. 
For claim 14:
In the sequence of Her et al, X1 is Ala, X2 is Pro and X3 is Gly [see SEQ ID NO: 5 of Her et al at positions 110, 156 and 159].
For claim 15:
The sequence length in the disclosure of Her et al is 192 amino acids. 
For claim 16:
See the explanation in ‘For claim 1’.
For claims 18-20:
These are the properties of polypeptide. As explained in ‘For claim 1’, these are expected for the sequence of Her et al, absent evidence to the contrary. 
For claims 22-23 and 25:
Her et al silent on applicants’ secretory pathway sequence (aka secretory signaling peptide). 
At the outset, applicants already acknowledged that secretory pathway sequence is derived from complement factor H and were known in the art and also acknowledged its advantages [see line 25, in page 14 to line 9 in page 26]. 

Akkerman et al in an analogous art teach applicants SEQ ID NO:7 and its advantages [see entire document].
Abache teaches applicants SEQ ID NO:7 and its presence improves secretion of the recombinant protein in the cellular medium [see 0081-0082].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual sequences and their use in treating complement-related diseases or conditins, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine the teachings can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658